Opinion issued June 24, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00985-CV
———————————
BENONY
LOUEMBET, Appellant
V.
THE RUBICON APARTMENTS, Appellee

 

 
On Appeal from the County Civil Court At Law
No. 1
Harris County, Texas

Trial Court Case No. 948157
 

 
MEMORANDUM OPINION
          Appellant, Benony Louembet has
neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence);
see also Tex. Gov’t Code Ann. § 51.207 (Vernon 2005); 51.208 (Vernon
Supp. 2009); 51.941 (a) (Vernon 2005), 101.041 (Vernon Supp. 2009) (listing
fees in courts of appeal); Fees Civ. Cases
B (1), (3) (listing fees in courts of appeal). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See Tex. R. App. P.
5 (allowing enforcement of rule); 42.3 (c) (allowing involuntary dismissal of
case).
Further, appellant, Benony Louembet, has neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing
the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant Benony Louembet did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
          We
dismiss the appeal for want of
prosecution for failure to pay all the required fees and for failure to pay or
make arrangements to pay the clerk’s fee for preparing the clerk’s record.  We deny all pending motions.
PER CURIAM
 
Panel
consists of Justices Keyes, Hanks, and Higley.